Citation Nr: 1440328	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative joint disease of the thoracolumbar spine.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was afforded a travel Board hearing at the RO on June 2014 before the undersigned Veteran's Law Judge.  A copy of the transcript has been associated with the claims file.

There was additional evidence added to the record after the issuance of the November 2013 supplemental statement of the case and a July 2014 waiver.  The included evidence showed the Veteran continued to contend that he incurred neck and back disorders due to an in-service motor vehicle accident and that he continued to be treated for degenerative joint disease of the thoracolumbar and cervical spine.  This evidence is cumulative and redundant of evidence previously considered by the RO.  Thus, the Board finds that this additional evidence is not pertinent such that solicitation of a waiver is necessary as set forth in 38 C.F.R. § 20.1304(c). 

A review of the Veteran's Virtual VA electronic claims file revealed copies of the Veteran's VA outpatient treatment records dated October 2011 to June 2012 and a copy of the June 2014 Board hearing transcript.



FINDINGS OF FACT

1.  An unappealed July 2006 rating decision denied the Veteran's claim for service connection for degenerative joint disease of the lumbar spine.

2.  Evidence received since the July 2006 rating decision is cumulative or redundant and, therefore, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of the lumbar spine.

3.  An unappealed December 2008 rating decision denied the Veteran's claim for service connection for degenerative joint disease of the cervical spine.

4.  Evidence received since the December 2008 rating decision is cumulative or redundant and, therefore, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of the cervical spine.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, denying service connection for degenerative joint disease of the lumbar spine, is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2013).

2.  The December 2008 rating decision, denying service connection for degenerative joint disease of the cervical spine, is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2013).

3.  Evidence received since the final July 2006 RO decision, which denied a claim of entitlement to service connection for a degenerative joint disease of the lumbar spine, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Evidence received since the final December 2008 RO decision, which denied a claim of entitlement to service connection for a degenerative joint disease of the cervical spine, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim to reopen a prior final claim.  The failure to provide this notice prior to the adjudication of a veteran's claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Here, the Board finds that any defect with respect to the content and timing of the VCAA notice requirement was harmless error.  Although VCAA notice was not completed in both the claims for the lumbar spine and the cervical spine, the claims have been previously adjudicated in numerous prior claims and denials during which appropriate notice was provided to the Veteran, as well as reajudicated, most recently in supplemental statement of the cases dated in November 2013.  The Veteran has been advised on several occasions that the element necessary to substantiate his claims is the establishment that his neck and back disorders were incurred in service.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  There is no further duty owed to the Veteran under the VCAA.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Clinical records from the 97th General Hospital/Kaserne, Frankfurt, Germany are associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record does not indicate that the Veteran has applied for or is in receipt of SSA benefits.  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and specific questions directed at identifying whether the Veteran had submitted new and material evidence for his claims of service connection were asked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Background

The Veteran contends that his currently diagnosed thoracolumbar and cervical degenerative joint disease is related to injuries suffered in military service.  In particular, the Veteran has provided and testified at a June 2014 Board hearing that he was injured in a motor vehicle accident while conducting his duties as a driver in Germany in May 1975.  He has stated that an axil on his truck broke and caused him to crash into a guard rail.  He indicated that he was thrown from the truck and hit by another driver, resulting in loss of consciousness and/or life.  The Veteran has stated that he was resuscitated and taken to a hospital for treatment and released that same day.  He then claims that in July 1975 he was admitted to a German hospital and subsequently released in January 1976.  In regard to lack of treatment records substantiating this event, as well as personnel records showing the event, the Veteran contends that the military covered it up.  

A review of the Veteran's service personnel records show that he was trained and assigned as a driver for US Army Europe during the time period in question.  An incident report indicated that the Veteran was involved in a motor vehicle accident during the conduct of his duties on May 16, 1975.  No detail of any injuries sustained was provided.  Rather, the report indicated that the Veteran had been driving recklessly and was administered non-judicial punishment.  A record dated May 20, 1975 shows that the Veteran received retraining for his duties as a driver.  There is no further indication of the Veteran's duties until February 1976 when it was shown that the Veteran was transferred to medical hold at Fort Leonard Wood Missouri for drug abuse before he was discharged from the service later that month.

A review of the Veteran's service treatment records reveals no indication of treatment for any motor vehicle accident.  There is also no indication of a hospitalization from July 1975 to January 1976.  Rather, treatment notes show that in July 1975, the Veteran was treated for drug abuse, to wit Mandrax, and found to have emotional and attitudinal problems that could interfere with his duties.  At that time he was provided with a blood test and chest x-ray.  There is no indication that the Veteran was provided any treatment for complaints of neck or back pain.  

The Veteran was provided with a separation examination on July 31, 1975 in accordance with the provisions of AR 635-200, Chapter 13, Separation for Unsatisfactory Performance.  Although he complained of recurrent back pain, the examiner determined that this was a pre-existing condition that had existed for several years.  There was no discussion of any residuals from the Veteran's May 1975 motor vehicle accident.

In August 2001, the Veteran was provided with a VA examination.  At the examination, the Veteran indicated that he had quit his job due to neck pain and his arms falling asleep.  He claimed onset in the early 1980s and that the condition got progressively worse over time.  He stated that he was involved in a motor vehicle accident in service in January 1976 in Germany.  Upon claims file review, interview and objective testing, the Veteran was diagnosed with degenerative joint disease of the lumbar spine and degenerative joint disease of the cervical spine.  No etiology opinion was provided.

In February 2004, the Veteran was provided with a QTC examination.   At the examination, the Veteran stated that he was involved in a motor vehicle accident in service in 1975 in Germany.  Upon claims file review, interview and objective testing, the Veteran was diagnosed with degenerative joint disease of the lumbar spine and degenerative joint disease of the cervical spine.  No etiology opinion was provided.

In June 2006, the QTC examiner (Dr. K.C.) who provided the February 2004 QTC examination provided an addendum opinion in which he found it at least as likely as not that the Veteran's degenerative joint disease of the lumbar and cervical spine was related to military service.  Dr. K.C. provided no rationale or any basis for this opinion.

The Veteran was provided with an additional VA examination in March 2013.  At the examination, the Veteran stated that he was involved in a motor vehicle accident in service in 1975 in Germany.  Upon claims file review, interview and objective testing, the Veteran was diagnosed with degenerative joint disease of the lumbar spine and degenerative joint disease of the cervical spine.  No etiology opinion was provided.

The Veteran was provided with an additional VA examination in November 2013.  At this examination, only the Veteran's records were reviewed without an in-person examination.  The examiner opined that the Veteran's degenerative joint disease of the lumbar and cervical spine was less likely than not incurred or caused by the in-service event, injury, or illness.  In support, the examiner provided that there was a lack of showing of any spinal injury in service treatment records.  Additionally, private treatment records showed an indication of a post-service accident and the type of post-service employment that could account for the Veteran's current disabilities.

In December 2013, Dr. K.C. provided an opinion in which he opined that the Veteran's back condition was more likely related to the truck accident in service.  The physician provided no rationale or any basis for this opinion.

Analysis

Lumbar Spine

In a July 2006 rating decision, the RO denied entitlement to service connection for degenerative joint disease of the lumbar spine.   The claim was denied on the basis that the evidence did not show that the Veteran had suffered any injury to his spine or any treatment for spine problems during military service due to a motor vehicle accident.  The evidence at that time consisted of service treatment records, service personnel records, an August 2001 VA examination, a February 2004 QTC examination, VA treatment records dated August 2001 to August 2005, a June 2006 etiology opinion from Dr. K. C., as well as the Veteran's statements.  Service treatment records noted that the Veteran had complaints of back pain that were noted to pre-exist service on his July 1975 separation examination.  There was no indication of any in-service injuries to the Veteran's spine.  These records showed that the Veteran was treated for drug abuse and that he received a Chapter 13 discharge.  The service personnel records included an indication that the Veteran received non-judicial punishment for a motor vehicle accident on May 16, 1975.  The August 2001 VA examination, February 2004 QTC examination, and VA treatment records showed that the Veteran sought treatment for back and neck pain and was diagnosed with degenerative arthritis of the lumbar and cervical spine.  The Veteran's statements detailed a contention that he was involved in a motor vehicle accident in service while stationed in Germany that resulted in back and neck pain.  The June 2006 opinion from Dr. K. C. concluded that the Veteran's back condition was at least as likely as not caused by the in-service motor vehicle accident.  

The evidence added to the record since the July 2006 rating decision includes VA treatment records dated from September 2005 to November 2013, a March 2013 VA examination, a November 2013 VA examination, private treatment records dated May 1994 to December 2013, an undated opinion received from Dr. K. C. on March 2013 and December 2013 (duplicate), additional copies of service personnel records and service treatment records, additional statements from the Veteran, and testimony from the Veteran's June 2014 Board hearing.  Service clinical records continued to detail the Veteran's hospitalization for drug abuse and Chapter 13 status which was previously considered.  VA treatment records show continued treatment for lumbar and cervical spine pain, but do not include any evidence showing an in-service injury or incurrence, other than the Veteran's own previously considered subjective history.  Private treatment records show continued treatment for lumbar and cervical spine pain, but do not include any evidence showing an in-service injury or incurrence, other than the Veteran's own previously considered subjective history.  VA examinations show that the Veteran has currently diagnosed degenerative joint disease of the lumbar and cervical spine as well as a negative etiology opinion.  However, they do not include any evidence showing an in-service injury or incurrence, other than the Veteran's own previously considered subjective history.  In the Veteran's additional statements and at the Veteran's June 2014 Board hearing, the Veteran continued to testify that he suffered an injury to his lumbar and cervical spine during a motor vehicle accident while serving in Germany in 1975.

The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  

The evidence associated with the claims file after the July 2006 rating decision is duplicative, cumulative, and redundant of evidence previously considered.  It does not relate to crucial unestablished facts necessary to substantiate the claim.  The new evidence shows merely that the Veteran continues to receive treatment for lumbar and cervical spine conditions as well as assertions and unsubstantiated etiology opinions that they were related to a motor vehicle accident in service.  In particular, the select pages of the Veteran's service personnel records that were received in May 2009 and March 2013 do not meet the relevancy standards as set forth in 38 C.F.R. § 3.156(c), as they do not provide any further detail as to the Veteran's medical conditions during service and merely discussed duty assignments, performance, and the occurrence of the motor vehicle accident on May 16, 1975, which had previously been submitted in January 2004.  Also, the additional copies of service treatment records showing treatment for a drug abuse problem are merely duplicative of service treatment records already obtained and do not meet the relevancy standards as set forth in 38 C.F.R. § 3.156(c).   Additionally, the undated opinion from Dr. K. C. received in March 2013 and December 2013 (duplicate) is cumulative and redundant of evidence of record at the time of the July 2006 rating decision.  It was already known that Dr. K. C. was of the opinion that the Veteran's back disorder was due to the in-service motor vehicle accident.  Dr. K. C. provided no new information for consideration.  Therefore, there is no new and material evidence that shows the Veteran actually suffered an injury or incurrence of any lumbar spine disability during service.

Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final July 2006 decision.  Since there is no new non-redundant evidence that shows the Veteran actually suffered an injury or incurrence of any lumbar spine disability during service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the July 2006 final RO decision and reopening the claim for service connection for degenerative joint disease of the lumbar spine is not warranted.

Cervical Spine

In a December 2008 rating decision, the RO denied entitlement to service connection for degenerative joint disease of the cervical spine.   The claim was denied on the basis that the evidence did not show that the Veteran had incurred a disorder due to service.  The evidence at that time consisted of service treatment records, service personnel records, an August 2001 VA examination, a February 2004 QTC examination, VA treatment records dated August 2001 to May 2008, as well as the Veteran's statements.  Service treatment records showed that the Veteran had complaints of back pain that were noted to pre-exist service on his July 1975 separation examination.  There was no indication of any in-service injuries to the Veteran's spine.  These records showed that the Veteran was treated for drug abuse and that he received a Chapter 13 discharge. The service personnel records included an indication that the Veteran received non-judicial punishment for a motor vehicle accident in May 1975.  The August 2001 VA examination, February 2004 QTC examination, and VA treatment records showed that the Veteran sought treatment for back and neck pain and was diagnosed with degenerative arthritis of the lumbar and cervical spine.  The Veteran's statements detailed a contention that he was involved in a motor vehicle accident in service while stationed in Germany that resulted in back and neck pain.

The evidence added to the record since the December 2008 rating decision includes VA treatment records dated from November 2008 to November 2013, a March 2013 VA examination, a November 2013 VA examination, private treatment records dated May 1994 to December 2013, additional copies of service personnel records and service treatment records, additional statements from the Veteran, and testimony from the Veteran's June 2014 Board hearing.  VA treatment records show continued treatment for lumbar and cervical spine pain, but do not include any evidence showing an in-service injury or incurrence, other than the Veteran's own previously considered subjective history.  Private treatment records show continued treatment for lumbar and cervical spine pain, but do not include any evidence showing an in-service injury or incurrence, other than the Veteran's own previously considered subjective history.  VA examinations show that the Veteran has currently diagnosed degenerative joint disease of the lumbar and cervical spine as well as a negative etiology opinion.  However, they do not include any evidence showing an in-service injury or incurrence, other than the Veteran's own previously considered subjective history.  In the Veteran's additional statements and at the Veteran's June 2014 Board hearing, the Veteran continued to testify that he suffered an injury to his lumbar and cervical spine during a motor vehicle accident while serving in Germany in 1975.

The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  

The evidence associated with the claims file after the December 2008 rating decision is duplicative, cumulative, and redundant of previously considered evidence.  It does not relate to crucial unestablished facts necessary to substantiate the claim.  The new evidence shows merely that the Veteran continues to receive treatment for lumbar and cervical spine conditions as well as assertions that they were related to a motor vehicle accident in service.  In particular, the select pages of the Veteran's service personnel records that were received in May 2009 and March 2013 do not meet the relevancy standards as set forth in 38 C.F.R. § 3.156(c), as they do not provide any further detail as to the Veteran's medical conditions during service and merely discussed duty assignments, performance, and the occurrence of the motor vehicle accident on May 16, 1975, which had previously been submitted in January 2004.  Also, the additional copies of service treatment records showing treatment for a drug abuse problem are merely duplicative of service treatment records already obtained and do not meet the relevancy standards as set forth in 38 C.F.R. § 3.156(c).   Therefore, there is no new and material evidence that shows the Veteran actually suffered an injury or incurrence of any cervical spine disability during service or within one year after service discharge.

Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final December 2008 decision.  Since there is no new competent non-redundant evidence that shows the Veteran actually suffered an injury or incurrence of any cervical spine disability during service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the December 2008 final RO decision and reopening the claim for service connection for degenerative joint disease of the cervical spine is not warranted.


ORDER

Petition to reopen a claim for entitlement to service connection for degenerative joint disease of the lumbar spine is denied.

Petition to reopen a claim for entitlement to service connection for degenerative joint disease of the cervical spine is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


